DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Acknowledgment is made that claims 1, 4, 8, 9 and 20 are amended.  Claims 2 and 10 are canceled.  Claims 1, 3-9, 11-20 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 9/16/2022 have been fully considered.

Claim Rejections under 35 USC § 102
Claims 8, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US 2017/0324988).

Claim 8 has been amended with the following features:
“…wherein the gateway device is installed with content management and issuing service software, the display content information is generated based on an operation instruction of the operating terminal device, the operation instruction being generated based on target display content of the at least one display terminal device determined on an operation interface, the operation interface being generated by the content management and issuing service software based on the identification information of the at least one display terminal device and being provided to the operating terminal device for users to operate, to generate the display content information of the at least one display terminal device.”

On page 16 of the Remarks, applicant argues the amended claim is non-obvious over prior art.  Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections under 35 U.S.C. 103

Claims 1, 3, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al. (US 9,829,947 B1), hereinafter Nagarajan in view of Fan (US 2017/0324988).
Claim 1 has been amended with the following features:

“A method for transmitting data, applicable to a gateway device, the gateway device being installed with content management and issuing service software,
…
wherein the display content information is generated based on an operation instruction of the operating terminal device, the operation instruction being generated based on target display content of the at least one display terminal device determined on an operation interface, the operation interface being generated by the content management and issuing service software based on the identification information of the at least one display terminal device and provided to the operating terminal device for users to operate, to generate the display content information of the at least one display.” 

On page 14 of the Remarks, applicant argues Nagarajan has neither disclosed nor taught the distinguished technical features in the amended claim 1. Therefore, the amended claim 1 in non-obvious over Nagarajan.  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Dependent Claims 3-7, 9, 11-14, 16, 17, 19 and 20
Applicant argues these claims conditionally based on the arguments presented to their parent claim(s). Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3, 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9,829,947 B1) in view of Fan (US 2017/0324988) further in view of Nelson et al. (US 2022/0215316), hereinafter Nelson.

As for claim 1, Nagarajan teaches a method for transmitting data, applicable to a gateway device, the method comprising: 
receiving identification information sent by at least one display terminal device (col. 9, lines 53 and col. 10, lines 5-10 describes a user device sends a request for content to a content selection system, the request includes a device identifier);
a display content information being generated based on target display content of the at least one display terminal device, and the target display content of the at least one display terminal device being determined by the operating terminal device (col. 5, lines 41-65 and col. 10, lines 54 and col. 11, lines 1-10 describes the third-party content provider determines and selects content items to be presentation); and 
sending the display content information to the at least one display terminal device based on the identification information of the at least one display terminal device, such that the at least one display terminal device performs display based on the display content information (col. 10, lines 54-64 describe the serving of content is performed by the content selection system, the third-party content provider specifies that a content item or a set of content items should be selected and served to user device having device identifiers associated with a certain language, a certain operating system, a certain web browser, etc.; col. 16, lines 13-16 describe data that display the selected content item is outputted and presented on a display of the user device).  
Nagarajan fails to teach
a gateway device being installed with content management and issuing service software,
establishing a communication connection with an operating terminal device, and 
acquiring display content information of at least one display terminal device from an operating terminal device,
wherein a display content information is generated based on an operation instruction of an operating terminal device, the operation instruction being generated based on target display content of at least one display terminal device determined on an operation interface, the operation interface being generated by the content management and issuing service software based on an identification information of the at least one display terminal device and being provided to the operating terminal device for users to operate, to generate the display content information of the at least one display terminal device.
However, it is well known in the art, to implement a gateway to request for content from a content server, as evidenced by Fan.
Fan discloses
establishing a communication connection with an operating terminal device (paragraph [0027] describes when a rendering device sends a request for a selected content to a content server via a gateway, two TCP connections are established, one of the is a connection between the gateway and the content server), and 
acquiring display content information of at least one display terminal device from an operating terminal device (paragraphs [0032] and [0063] describe the gateway receives data of the content and sends the requested content from the content server to the rendering device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Fan for having a gateway that establishes network connections with a content provider. The teachings of Fan, when implemented in the Nagarajan system, will allow one of ordinary skill in the art to distribute content received from a content provider to a display device. One of ordinary skill in the art would be motivated to utilize the teachings of Fan in the Nagarajan system in order to forward data packets of a data session for the requested media content to different rendering devices without the need to change payload data, the gateway that receives a request for content from a rendering device only needs to change source device’s IP address and port number and destination device’s IP address and port number corresponding to the gateway and the rendering device that sent the request for content (Fan: paragraph [0025]).
The combined system of Nagarajan and Fan fails to teach
a gateway device being installed with content management and issuing service software, 
wherein a display content information is generated based on an operation instruction of an operating terminal device, the operation instruction being generated based on target display content of at least one display terminal device determined on an operation interface, the operation interface being generated by the content management and issuing service software based on an identification information of the at least one display terminal device and being provided to the operating terminal device for users to operate, to generate the display content information of the at least one display terminal device.
However, it is well known in the art, to implement a system that provides widget to user to prepare customer-centric microsite, as evidenced by Nelson.
Nelson discloses
a gateway device being installed with content management and issuing service software (paragraphs [0027]-[0028] describe a server system, construed as a gateway, hosts an application which is a set of computer-executable codes configured to provide user interfaces enabling a user to create a microsite), 
wherein a display content information is generated based on an operation instruction of an operating terminal device (paragraphs [0052]-[0053] describe a microsite generation engine in conjunction with a microsite content processor, construed as an operating terminal device, is configured to process the content data of the microsite, the microsite generation engine publishes the microsite including the content data of a source webpage, thus, the customers can access the microsite created by a user at their respective user device), the operation instruction being generated based on target display content of at least one display terminal device determined on an operation interface (paragraphs [0050]-[0052] describe a user customizes the dynamic microsite elements by providing inputs in a wizard suite and including the user-defined dynamic microsite elements in the microsite template which is construed as an operation interface; paragraph [0054] describes the microsite generation engine facilitates a wizard suite to render a detailed summary of the microsite), the operation interface being generated by the content management and issuing service software based on an identification information of the at least one display terminal device and being provided to the operating terminal device for users to operate, to generate the display content information of the at least one display terminal device (paragraphs  [0031]-[0032], [0051] and [0053] describe the microsite management system associated with the server system provides a wizard suite to a user to enter parameters for a microsite i.e. an operation interface, the microsite generation engine receives user inputs related to providing access to the microsite to various user devices, the user specifies whether the microsite is intended for either a tablet device, or a personal computer, or a mobile device.  The microsite generation engine publishes the microsite for making it available to customers whose data are provided by the use via the wizard suite and stored in a database, the customers access the microsite at their respective user device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nelson for providing a wizard suite to generate user-defined parameters for microsites. The teachings of Nelson, when implemented in the Nagarajan and Fan system, will allow one of ordinary skill in the art to guide a user through the process of creating microsites for customers. One of ordinary skill in the art would be motivated to utilize the teachings of Nelson in the Nagarajan and Fan system in order to provide a swift experience for allowing a user to generate and deploy the customer-centric microsite within minutes (Nelson: paragraph [0055]).

As for claim 3, the combined system of Nagarajan and Nelson teaches wherein the display content information is related to the identification information of the display terminal device (Nagarajan: col. 17, lines 5-14 describes content is provided based on parameters received from the user device).
The combined system of Nagarajan and Nelson fails to teach sending display content information to at least one display terminal device based on an identification information of the at least one display terminal device comprises: 
sending the display content information to the display terminal device corresponding to the related identification information of the display terminal device.  
However, it is well known in the art, to send requested content to a device using the device’s identifier, as evidenced by Fan.
Fan discloses
sending display content information to at least one display terminal device based on an identification information of the at least one display terminal device comprises: 
sending the display content information to the display terminal device corresponding to the related identification information of the display terminal device (paragraphs [0027]-[0028] and [0032] and [0055] describe the gateway establishes connections and stores a render device’s IP address and port number (i.e. device’s identification information) and the rendering receives data stream of the requested content from the content server via the gateway).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Fan for having a gateway that establishes network connections with a content provider. The teachings of Fan, when implemented in the Nagarajan and Nelson system, will allow one of ordinary skill in the art to distribute content received from a content provider to a display device. One of ordinary skill in the art would be motivated to utilize the teachings of Fan in the Nagarajan and Fan system in order to transmit data packets of a data session for the requested media content to a target rendering device.

As for claim 6, the combined system of Nagarajan and Nelson teaches all the limitations set forth above except wherein establishing a communication connection with an operating terminal device comprises: 
acquiring gateway device information and issuing the gateway device information to a local area network, such that the operating terminal device connected to the local area network acquires the gateway device information and establishes the communication connection with the gateway device based on the gateway device information.  
However, it is well known in the art, to provide a gateway’s IP address and port number, as evidenced by Fan.
Fan discloses wherein establishing a communication connection with an operating terminal device comprises: 
acquiring gateway device information and issuing the gateway device information to a local area network, such that the operating terminal device connected to the local area network acquires the gateway device information and establishes the communication connection with the gateway device based on the gateway device information (paragraphs [0027] and [0030] describe the gateway records data used to identify connections, the gateway stores its IP address and port number for connecting with the content server).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Fan for having a gateway that establishes network connections with a content provider. The teachings of Fan, when implemented in the Nagarajan and Nelson system, will allow one of ordinary skill in the art to distribute content received from a content provider to a display device. One of ordinary skill in the art would be motivated to utilize the teachings of Fan in the Nagarajan and Nelson system in order to transmit data packets of a data session for the requested media content to a target rendering device.

As for claim 20, Nagarajan teaches a system for transmitting data (Fig. 8), comprising: 
a display terminal device (col. 21, lines 1-3 describes a user device, construed as a display terminal device); a gateway device (col. 21, lines 1-3 describe a content selection system, construed as a gateway device), configured to:
receive identification information sent by at least one display terminal device (col. 9, lines 53 and col. 10, lines 5-10 describes a user device sends a request for content to a content selection system, the request includes a device identifier);
acquire display content information of the at least one display terminal device from the operating terminal device (col. 3, lines 1-2 describe a content selection system selects a third-party content item; col. 5, lines 41-51 describe the third-party content provider presents content uses a content management account to control the selection and serving of the third-party content items, a menu is offered with different setting choices, the settings includes data related to battery level),
the display content information being generated based on a target display content of the at least one display terminal device (col. 5, lines 41-65 and col. 10, lines 54 and col. 11, lines 1-10 describes the third-party content provider determines and selects content items to be presentation); and the target display content of the at least one display terminal device being determined by the operating terminal device; and
send the display content information to the at least one display terminal device based on the identification information of the at least one display terminal device, such that the at least one display terminal device performs display based on the display content information (col. 10, lines 54-64 describe the serving of content is performed by the content selection system, the third-party content provider specifies that a content item or a set of content items should be selected and served to user device having device identifiers associated with a certain language, a certain operating system, a certain web browser, etc.; col. 16, lines 13-16 describe data that display the selected content item is outputted and presented on a display of the user device);
determine the target display content of the at least one display terminal device (col. 6, lines 1-11 describes the third-party content provider chooses to offer content of a ‘click to download’ type when the battery level of a particular user device is at a high battery level);
send the display content information of the at least one display terminal device by the gateway device to the at least one display terminal device (col. 20, lines 8-11 describes data to display the selected content item is outputted).
Nagarajan fails to teach 
wherein a gateway device being installed with content management and issuing service software,
establish a communication connection with an operating terminal device, and
the operating terminal device, configured to: 
establish the communication connection with the gateway device,
wherein a display content information is generated based on an operation instruction of an operating terminal device, the operation instruction being generated based on target display content of at least one display terminal device determined on an operation interface, the operation interface being generated by the content management and issuing service software based on an identification information of the at least one display terminal device and being provided to the operating terminal device for users to operate, to generate the display content information of the at least one display terminal device.
However, it is well known in the art, to send requested content to a device using the device’s identifier, as evidenced by Fan.
Fan discloses
establish a communication connection with an operating terminal device (paragraph [0025] describes the gateway device establishes a TCP connection with the content server), and
the operating terminal device, configured to: 
establish the communication connection with the gateway device (paragraph [0027] describes a TCP connection between the content server and the gateway is established); 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Fan for having a gateway that establishes network connections with a content provider. The teachings of Fan, when implemented in the Nagarajan system, will allow one of ordinary skill in the art to distribute content received from a content provider to a display device. One of ordinary skill in the art would be motivated to utilize the teachings of Fan in the Nagarajan system in order to transmit data packets of a data session for the requested media content to a target rendering device.
The combined system of Nagarajan and Fan fails to teach
wherein a gateway device being installed with content management and issuing service software,
wherein a display content information is generated based on an operation instruction of an operating terminal device, the operation instruction being generated based on target display content of at least one display terminal device determined on an operation interface, the operation interface being generated by the content management and issuing service software based on an identification information of the at least one display terminal device and being provided to the operating terminal device for users to operate, to generate the display content information of the at least one display terminal device.
However, it is well known in the art, to implement a system that provides widget to user to prepare customer-centric microsite, as evidenced by Nelson.
Nelson discloses
wherein a gateway device being installed with content management and issuing service software (paragraphs [0027]-[0028] describe a server system, construed as a gateway, hosts an application which is a set of computer-executable codes configured to provide user interfaces enabling a user to create a microsite), 
wherein a display content information is generated based on an operation instruction of an operating terminal device (paragraphs [0052]-[0053] describe a microsite generation engine in conjunction with a microsite content processor, construed as an operating terminal device, is configured to process the content data of the microsite, the microsite generation engine publishes the microsite including the content data of a source webpage, thus, the customers can access the microsite created by a user at their respective user device), the operation instruction being generated based on target display content of at least one display terminal device determined on an operation interface (paragraphs [0050]-[0052] describe a user customizes the dynamic microsite elements by providing inputs in a wizard suite and including the user-defined dynamic microsite elements in the microsite template which is construed as an operation interface; paragraph [0054] describes the microsite generation engine facilitates a wizard suite to render a detailed summary of the microsite), the operation interface being generated by the content management and issuing service software based on an identification information of the at least one display terminal device and being provided to the operating terminal device for users to operate, to generate the display content information of the at least one display terminal device (paragraphs  [0031]-[0032], [0051] and [0053] describe the microsite management system associated with the server system provides a wizard suite to a user to enter parameters for a microsite i.e. an operation interface, the microsite generation engine receives user inputs related to providing access to the microsite to various user devices, the user specifies whether the microsite is intended for either a tablet device, or a personal computer, or a mobile device.  The microsite generation engine publishes the microsite for making it available to customers whose data are provided by the use via the wizard suite and stored in a database, the customers access the microsite at their respective user device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nelson for providing a wizard suite to generate user-defined parameters for microsites. The teachings of Nelson, when implemented in the Nagarajan and Fan system, will allow one of ordinary skill in the art to guide a user through the process of creating microsites for customers. One of ordinary skill in the art would be motivated to utilize the teachings of Nelson in the Nagarajan and Fan system in order to provide a swift experience for allowing a user to generate and deploy the customer-centric microsite within minutes (Nelson: paragraph [0055]).

As for claim 15, the combined system of Nagarajan, Fan and Nelson teaches a gateway device, comprising a memory, a processor, and a computer program that is stored in the memory and operable on the processor (Fan: Fig. 8, processor 810, memory 815; col. 21, lines 46-55 describe a processor executes instructions stored in a main memory to perform functions), wherein the processor, when executing the computer program, is caused to implement the method for transmitting data according to claim 1.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Nagarajan (US 9,829,947 B1) and Fan (US 2017/0324988) in view of Nelson (US 2022/0215316) further in view of Shinohara (US 2015/0088621).

As for claim 4, the combined system of Nagarajan, Fan and Nelson teaches 
sending one of an operation interface and an device-related information of the display terminal device to an operating terminal device (Nelson: paragraphs [0032] and [0051] describe the user provides one or more microsite parameters of the wizard suite  , content data and inputs related to providing access to the microsite to various user devices to the microsite management system which generates the microsite based on the combination of the parameters and the content data), wherein
the operation interface is configured to display to-be-determined target display content of the display terminal device corresponding to an identification information of the display terminal device (Nelson: paragraphs  [0032], [0051] and [0053] describe the microsite management system associated with the server system provides a wizard suite to a user to enter parameters for a microsite i.e. an operation interface, the microsite generation engine receives user inputs related to providing access to the microsite to various user devices, the user specifies whether the microsite is intended for either a tablet device, or a personal computer, or a mobile device.  The microsite generation engine publishes the microsite for making it available to customers whose data are provided by the use via the wizard suite and stored in a database, the customers access the microsite at their respective user device).
The combined system of Nagarajan, Fan and Nelson fails to teach20
(paragraph [0089] describes updated content is distributed to a distributing unit, the distributing unit specifies the signage terminal of the distributing destination using the IP address and the MAC address corresponding to the device ID, updated content is distributed to a distributing unit, device ID corresponding to the content to be updated of a content DB is used for the specification of the signage terminal, the distributing unit specifies the signage terminal of the distributing destination using the IP address and the MAC address corresponding to the device ID); and 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for associating a device identification with displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Nagarajan, Fan and Nelson system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Nagarajan, Fan and Nelson system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

As for claim 5, the combined system of Nagarajan, Fan, Nelson and Shihorana teaches all the limitations set forth above except wherein acquiring the display content information of the at least one display terminal device comprises: 
sending the operation interface to the operating terminal device, such that the operating terminal device determines target display content corresponding to the to-be-determined target display content and generates an operation instruction for the target display content based on the target display content (Nelson: paragraphs [0052]-[0053] describe the microsite generation engine is configured to receive the content data provided by the user in a wizard suite, publish the microsite for making it available to the customers, the microsite generation engine facilitates the user to provide the content data of a source webpage in the wizard suite); and 
receiving the operation instruction sent by the operating terminal device, and 
generating the display content information based on the operation instruction (Nelson: paragraph [0052] describes the microsite generation engine facilitates the user to access the files containing the content data from various data sources).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Nagarajan (US 9,829,947 B1) and Fan (US 2017/0324988)  in view of Nelson (US 2022/0215316) further in view of Yu et al. (US 2015/0295763), hereinafter Yu.

As for claim 7, the combined system of Nagarajan, Fan and Nelson teaches wherein the gateway device information comprises an IP address of the gateway device, a network service port  (Fan: paragraph [0030] describes the gateway’s IP address and port number).
The combined system of Nagarajan, Fan and Nelson fails to teach wherein a gateway device information comprises a version number.  
However, it is well known in the art, to provide a gateway version number, as evidenced by Yu.
Yu discloses wherein a gateway device information comprises a version number (paragraph [0056] describes the gateway information includes the software version number of the gateway).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Yu for providing a gateway’s information.  The teachings of Yu, when implemented in the Nagarajan, Fan and Nelson system, will allow one of ordinary skill in the art to authorize a device. One of ordinary skill in the art would be motivated to utilize the teachings of Yu in the Nagarajan, Fan and Nelson system in order to establish connection between a gateway and a terminal device.

Claims 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2017/0324988) in view of Nelson et al. (US 2022/0215316), hereinafter Nelson.

As for claim 8, Fan teaches a method for transmitting data, applicable to an operating terminal device, the method comprising: 
establishing a communication connection with a gateway device (paragraph [0027] describes a TCP connection is established between a gateway and a content server), and determining target display content of at least one display terminal device (paragraph [0044] describes the rendering device sends a request message to the content server to seek playing position when the content playing is switched, the content server receives the requested message and sends the requested content from that playing point to the rendering device); and 
sending display content information of the at least one display terminal device by the gateway device to the at least one display terminal device (paragraph [0044] describes the rendering device sends a request message to the content server via the connection between the rendering device and the gateway).  
Fan fails to teach
wherein a gateway device is installed with content management and issuing service software, a display content information is generated based on an operation instruction of an operating terminal device, the operation instruction being generated based on target display content of at least one display terminal device determined on an operation interface, the operation interface being generated by the content management and issuing service software based on an identification information of the at least one display terminal device and provided to the operating terminal device for users to operate, to generate the display content information of the at least one display terminal device.
However, it is well known in the art, to implement a system that provides widget to user to prepare customer-centric microsite, as evidenced by Nelson.
Nelson discloses
wherein a gateway device being installed with content management and issuing service software (paragraphs [0027]-[0028] describe a server system, construed as a gateway, hosts an application which is a set of computer-executable codes configured to provide user interfaces enabling a user to create a microsite),  a  display content information is generated based on an operation instruction of an operating terminal device (paragraphs [0052]-[0053] describe a microsite generation engine in conjunction with a microsite content processor, construed as an operating terminal device, is configured to process the content data of the microsite, the microsite generation engine publishes the microsite including the content data of a source webpage, thus, the customers can access the microsite created by a user at their respective user device), the operation instruction being generated based on target display content of at least one display terminal device determined on an operation interface (paragraphs [0050]-[0052] describe a user customizes the dynamic microsite elements by providing inputs in a wizard suite and including the user-defined dynamic microsite elements in the microsite template which is construed as an operation interface; paragraph [0054] describes the microsite generation engine facilitates a wizard suite to render a detailed summary of the microsite), the operation interface being generated by the content management and issuing service software based on an identification information of the at least one display terminal device and provided to the operating terminal device for users to operate, to generate the display content information of the at least one display terminal device (paragraphs  [0031]-[0032], [0051] and [0053] describe the microsite management system associated with the server system provides a wizard suite to a user to enter parameters for a microsite i.e. an operation interface, the microsite generation engine receives user inputs related to providing access to the microsite to various user devices, the user specifies whether the microsite is intended for either a tablet device, or a personal computer, or a mobile device.  The microsite generation engine publishes the microsite for making it available to customers whose data are provided by the use via the wizard suite and stored in a database, the customers access the microsite at their respective user device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nelson for providing a wizard suite to generate user-defined parameters for microsites. The teachings of Nelson, when implemented in the Fan system, will allow one of ordinary skill in the art to guide a user through the process of creating microsites for customers. One of ordinary skill in the art would be motivated to utilize the teachings of Nelson in the Fan system in order to provide a swift experience for allowing a user to generate and deploy the customer-centric microsite within minutes (Nelson: paragraph [0055]).

As for claim 13, the combined system of Fan and Nelson teaches wherein establishing a communication connection with an operating terminal device comprises: 
acquiring gateway device information and issuing the gateway device information to a local area network, such that the operating terminal device connected to the local area network acquires the gateway device information and establishes the communication connection with the gateway device based on the gateway device information (Fan: paragraphs [0027] and [0030] describe the gateway records data used to identify connections, the gateway stores its IP address and port number for connecting with the content server).  

As for claim 18, the combined system of Fan and Nelson teaches s an operating terminal device, comprising a memory, a processor, and a computer program that is stored in the memory and operable on the processor (Fan: paragraphs [0061]-[0062] describe a medium includes program code executed by a processor), wherein the processor, when executing the program, is caused to implement the method for transmitting data according to claim (Fan: paragraph [0061] describes the processor executes program code instructions to perform functions described in paragraphs [0027] and [0044]).  

Claims 9, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Fan (US 2017/0324988) in view of Nelson (US 2022/0215316) further in view of Shinohara (US 2015/0088621).

As for claim 9, the combined system of Fan and Nelson teaches wherein determining a target display content of the at least one display terminal device comprises: 
providing the operation interface (Nelson: paragraph [0031] describes the microsite management system associated with the server system provides a wizard suite), the operation interface being  configured to display 21to-be-determined target display content of the display terminal device corresponding to an device-related information of the display terminal device (Nelson: paragraphs [0032] and [0053] describe the wizard suite allows the user to generate various types of microsites and the customer can access the microsite at their respective user device, the user provides inputs related to a plurality of customers based on inputs provided by the user in the wizard suite); and 
determining a target display content from the to-be-determined target display content through the operation interface (Nelson: paragraph [0053] describes the user provides inputs related to a plurality of customers and the microsite generation engine publishes the microsite including the content data of a source webpage).  
The combined system of Fan and Nelson fails to teach wherein a device-related information includes an identification information of a display terminal device.
However, it is well known in the art, to associate an identification to a display device, as evidenced by Shinohara.
Shinohara discloses
wherein a device-related information includes an identification information (paragraph [0089] describes updated content is distributed to a distributing unit, the distributing unit specifies the signage terminal of the distributing destination using the IP address and the MAC address corresponding to the device ID, updated content is distributed to a distributing unit, device ID corresponding to the content to be updated of a content DB is used for the specification of the signage terminal, the distributing unit specifies the signage terminal of the distributing destination using the IP address and the MAC address corresponding to the device ID); and 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for associating a device identification with displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Fan and Nelson system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Fan and Nelson system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

As for claim 11, the combined system of Fan and Nelson teaches all the limitations set forth above except wherein sending a display content information of at least one display terminal device by a gateway device to the at least one display terminal device comprises: 
generating an operation instruction configured to determine a target display content of the at least one display terminal device, based on the target display content of the at least one display terminal device; and 
sending the operation instruction to the gateway device, such that the gateway device sends the display content information to the at least one display terminal device based on the operation instruction.  
However, it is well known in the art, to send content information that is displayed at a terminal device to a server, as evidenced by Shinohara.
Shinohara discloses wherein sending a display content information of at least one display terminal device by a gateway device to the at least one display terminal device comprises: 
generating an operation instruction configured to determine a target display content of the at least one display terminal device, based on the target display content of the at least one display terminal device (paragraph [0038] describes input device receives change instructions and transmit them to a signage server; paragraph [0049] describes paragraphs [0063]-[0065] and [0068] describe the input device provides change instruction to update the content of the advertising information of a signage terminal, the change instruction includes input information, the device ID for the signage terminal, the display content is changed from content C2 or C4 to “Recommended Product of the Day.”); and 
sending the operation instruction to the gateway device, such that the gateway device sends the display content information to the at least one display terminal device based on the operation instruction (paragraphs [0038]-[0040] and [0042] describe the input device sends the change instructions to the signage server which transmits the content to the signage terminal for displaying of the received content).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for providing change instruction for displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Nagarajan and Fan system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Nagarajan and Fan system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

As for claim 12, the combined system of Fan and Nelson teaches wherein sending a display content information of at least one display terminal device by a gateway device to the at least one display terminal device comprises: 
generating the display content information based on the target display content of the at least one display terminal device (Nelson: paragraphs [0052]-[0053] describe the microsite generation engine receives the content data and publishes the microsite for making it available to be accessed by the customers at their user devices).
The combined system of Fan and Nelson fails to teach 
sending a display content information to a gateway device.  
However, it is well known in the art, to send content to a gateway device, as evidenced by Shinohara.
Shinohara discloses 
sending a display content information to a gateway device (paragraph [0038] describes the change instruction is transmitted to the signage server).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for sending display content information to a server. The teachings of Shihorana, when implemented in the Fan and Nelson system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Fan and Nelson system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

As for claim 19, the combined system of Fan and Nelson teaches wherein the processor is configured to: 
providing the operation interface (Nelson: paragraph [0031] describes the microsite management system associated with the server system provides a wizard suite), the operation interface being generated based on device-related information of at least one display terminal device and configured to display to-be-determined target display content of the display terminal device corresponding to the device-related information of the display terminal device (Nelson: paragraph [0053] describes the user provides content data and inputs related to a plurality of customers and the microsite generation engine publishes the microsite that can be accessed by the customers at their respective user device); and
23determine the target display content from the to-be-determined target display content through the operation interface (Nelson: paragraph [0054] describes the microsite generation engine facilitates the wizard suite to render a detailed summary of the microsite, prior to deploying the microsite of digital platforms).  
The combined system of Fan and Nelson fails to teach wherein a device-related information includes an identifier.
However, it is well known in the art, to associate an identification to a display device, as evidenced by Shinohara.
Shinohara discloses
wherein a device-related information includes an identification information (paragraph [0089] describes updated content is distributed to a distributing unit, the distributing unit specifies the signage terminal of the distributing destination using the IP address and the MAC address corresponding to the device ID, updated content is distributed to a distributing unit, device ID corresponding to the content to be updated of a content DB is used for the specification of the signage terminal, the distributing unit specifies the signage terminal of the distributing destination using the IP address and the MAC address corresponding to the device ID); and 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for associating a device identification with displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Fan and Nelson system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Fan and Nelson system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Fan (US 2017/0324988) in view of Nelson (US 2022/0215316) further in view of Yu (2015/0295763).

As for claim 14, the combined system of Fan and Nelson teaches wherein the gateway device information comprises an IP address of the gateway device, a network service port  (Fan: paragraph [0030] describes the gateway’s IP address and port number).
The combined system of Fan and Nelson fails to teach wherein a gateway device information comprises a version number.  
However, it is well known in the art, to provide a gateway version number, as evidenced by Yu.
Yu discloses wherein a gateway device information comprises a version number (paragraph [0056] describes the gateway information includes the software version number of the gateway).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Yu for providing a gateway’s information.  The teachings of Yu, when implemented in the Fan and Nelson system, will allow one of ordinary skill in the art to authenticate a device. One of ordinary skill in the art would be motivated to utilize the teachings of Yu in the Fan and Nelson system in order to establish connection between a gateway and a terminal device.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9,829,947 B1) in view of Fan (US 2017/0324988)  and Nelson (US 2022/0215316) further in view of Shinohara (US 2015/0088621).

As for claim 16, the combined system of Nagarajan, Fan and Nelson teaches all the limitations set forth above except wherein a display content information is generated based on an operation instruction of an operating terminal device, the operation instruction being generated based on a target display content of at least one display terminal device determined on an operation interface, the operation interface being generated based on identification information of the at least one display terminal device.  
However, it is well known in the art, to provide content for display from an input device, as evidenced by Shihorana.
Shihorana discloses wherein display content information is generated based on an operation instruction of an operating terminal device (paragraph [0038] describes input device receives change instructions and transmit them to a signage server), the operation instruction being generated based on a target display content of  at least one display terminal device determined on an operation interface (paragraph [0049] describes paragraphs [0063]-[0065] and [0068] describe the input device provides change instruction to update the content of the advertising information of a signage terminal, the change instruction includes input information, the device ID for the signage terminal, the display content is changed from content C2 or C4 to “Recommended Product of the Day.”), the operation interface being generated based on the identification information of the at least one display terminal device (paragraph [0068] describes the input device’s transmitting unit transmits to the signage server input information of “Recommended Product of the Day”, the signage terminal’s ID and the input time).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for providing change instruction for displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Nagarajan, Fan and Nelson system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Nagarajan, Fan and Nelson system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

As for claim 17, the combined system of Nagarajan, Fan and Nelson teaches wherein a processor is further configured to send one of an operation interface and a device-related information of the display terminal device to the operating terminal device (Nelson: paragraph [0053] describes the user provides inputs related to a plurality of customers based on inputs provided by the user in the wizard suite and the customer access the microsite at their user devices), wherein the operation interface is generated based on the device-related information of the display terminal device (Nelson: paragraphs [0031]-[0032] describe the microsite management system provides a wizard site to the user and the user selects one or more microsite parameters of the wizard suite and provides content data to the microsite site management system ), and
the operation interface is configured to display to-be-determined target display content of the display terminal device corresponding to the device-related information of the display terminal device (Nelson: paragraphs [0052]-[0053] describe the user is enabled to provide content data of the source webpage in the wizard suite and inputs related to a plurality of customers, the microsite generation engine publishes the microsite including the content data, the customer can access the microsite created by the user at their respective user devices); and 
20the device-related information of the display terminal device is configured to enable the operating terminal device to generate the operation interface based on the device-related information of the display terminal device (Nelson: paragraph [0053] describes the user provides inputs related to a plurality of customers and the microsite generation engine publishes the microsite that can be accessed by the customers at their respective user device).
The combined system of Nagarajan, Fan and Nelson teaches
wherein a device-related information is an identifier.
However, it is well known in the art, to generate content for displaying at a display device, as evidenced by Shihorana.
Shihorana discloses
20wherein a device-related information is an identifier (paragraph [0065] describes the input device needs to notify, to the signage server, which display of signage terminal is to be updated, thus, the input device needs to transmit the device ID for identifying the signage terminal to the signage server before or simultaneously with the change instruction).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shihorana for associating a device identification with displaying content of a signage terminal. The teachings of Shihorana, when implemented in the Nagarajan, Fan and Nelson system, will allow one of ordinary skill in the art to change displayed content being displayed on a signage terminal. One of ordinary skill in the art would be motivated to utilize the teachings of Shihorana in the Nagarajan, Fan and Nelson system in order to perform change of a content in conjunction with a display of a content of a signage terminal.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 9,881,058 B1) teach methods and media for displaying information related content upon detection of user attention
Smajic et al. (US 2021/0110105) teach system for fileless information management
Hwang et al. (US 10,021,049 B2) teach cloud system and method of displaying, by cloud system, content

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/George C Neurauter, Jr./Primary Examiner, Art Unit 2459